832 So. 2d 206 (2002)
Ronald G. BOGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-3285.
District Court of Appeal of Florida, Second District.
December 4, 2002.
Rehearing Denied December 19, 2002.
James Marion Moorman, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Bartow, for Appellant.
Richard E. Doran, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Ronald Bogan appeals the summary denial of his motion to withdraw plea. In the motion, which was filed after sentencing, Bogan claimed that the plea was involuntary because he was coerced by trial counsel. However, he alleged no facts in support of his claim. On its face, the bare-bones motion was legally insufficient, and the trial court's denial was proper. See Harris v. State, 818 So. 2d 567, 568 (Fla. 2d DCA 2002); O'Fallon v. State, 239 So. 2d 872, 873 (Fla. 2d DCA 1970). Therefore, we affirm the denial of relief.
Affirmed.
FULMER and COVINGTON, JJ., Concur.